Case 1:18-cr-00509-GBD Document 608 Filed 07/07/20 Page 1 of 1

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK LECTRONICALL’ |
SOUTHERN DISTRICT OF NEW YORK . fe “ALLY FILED:
UNITED STATES OF AMERICA ; DOC #.
-against-
ROMAN DEGTEV, ; ORDER
Defendant 18 Cr. 509-30 (GBD)
— ew ew ew ee ee eee ew Ew ee lh et ew ew EB Ee x

GEORGE B. DANIELS, United States District Judge:
For the reasons stated during today’s sentencing proceedings, Defendant is hereby
sentenced to time served.
Dated: July 7, 2020
New York, New York
SO ORDERED.

Cfo B. DANIELS
nitedStates District Judge

 
